Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESTRICTION/ELECTION REQUIREMENT
Restriction to one of the following inventions is required under 35 U.S.C. § 121:
	
	I. 	Claims 1-19, drawn to a communication system, classified in class CPCL H04B 1/40.
II.	Claim 20,  drawn to a filter circuit, classified in CPCL H03H 9/64.
Inventions I  and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the invention I  recites the communication system having the filter circuit which does not have the same structure as the filter circuit as recited in the invention II. Thus, the invention I does not require the particular circuit of the invention II.

The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745.  The examiner can normally be reached on Monday-Friday (8AM-7PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  

/DINH T LE/Primary Examiner, Art Unit 2842